DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
The amendment received on 10/13/2022 is acknowledged.  Claim 11 has been amended. Claims 24-35 have been added.  
In light of the amendment to the claims, the rejection of claims 11-14 and 20-23 under 35 U.S.C. 112(a) has been withdrawn.  Applicant’s arguments are addressed below as they are pertinent to a rejection of newly added claims 31-35 as noted below. 
Regarding claims 11-14 and 20-30, A new ground of rejection is presented below. 

Response to Arguments
N.B. that these response to arguments are in reference to the rejection of newly added claims 31-35, which are similar to previously rejected claims.  Claims 11-14 and 20-30 are no longer rejected under 35 U.S.C. 112(a). 
Applicant argues that the invention is not a “chemical” invention, this argument is not found persuasive as chemical inventions include within their scope compositions which may be biological in nature.  This is demonstrated by the composition being described by the physical properties given which define specific chemical components, in this instance proteins and enzymes.  
Applicant argues that 15 patients, or individual species have been used and exemplified in this composition/method.  The rejection has been further clarified below to note that embodiments of the invention combining the PRP anti-inflammatory component and an IRAP/ACS anti-catabolic component to form a composition is adequately described.  At issue is the claims are broader than just a composition made from combining these two components, and include any composition comprising the claimed proteins in the ranges claimed. 
Applicant further argues that the sections of the specification quoted in arguments provide written description for the claimed invention.  The rejection of claims 11-14 and 20-30 has been withdrawn. 
Regarding the new matter rejection, applicant arguments have been fully considered and are found persuasive.  In order to achieve a measurement of an average with a standard deviation then the data collected to arrive at that number must have included individual embodiments exceeding a range of the average plus or minus the standard deviation. One of ordinary skill in the art would have viewed those embodiments as support for the range claimed.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 and claims dependent thereon, the term “statistically significant” in claim 11 is a relative term which renders the claim indefinite. The term “statistically significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term statistically significant has not been defined and this term can have multiple interpretations based on what one views as significant.  Depending on the definition or amount the same composition may fall within or without of the scope of the claims. This is further rendered indefinite as it is unclear what the statistically significant increase is in reference to or if that reference has antecedent basis.  
Regarding claim 11 and claims dependent thereon, claim 11 recites the limitation "the patient’s native serum (blood) at 0 hours of incubation".  There is insufficient antecedent basis for this limitation in the claim.  No patient’s serum has been referred to previously.  It would provide clarity to refer to use serum or blood in the alternate in the preamble.
Regarding claim 11 and claims dependent thereon, it is unclear what is being claimed by the limitation "the patient’s native serum (blood) at 0 hours of incubation", as applicant is claiming a composition of two components, the blood derived and the PRP derived components, and then comparing the level of proteins/enzyme to something that is not part of the composition.  It would provide clarity if for example a component is made by incubating blood or serum, to refer to the components separately,  for example “comprising: an anti-inflammatory/anti-catabolic component derived from the blood of the patient by incubating the blood wherein incubating causes the level of IL-1RA to increase…”
Regarding claim 11 and claims dependent thereon,  claim 11 is rendered indefinite by reference to an object that is variable—a “patient’s native serum”. See MPEP 2173.05(b) II. The Board has held that a limitation in a claim to a bicycle that recited “said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of 
the height of the rider that the bicycle was designed for” was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The level for the native serum for any patient may change with time and further each patient is different,  the patient is a variable, and thus the reference to the components of a patient’s native serum is referencing a variable.  This makes it unclear what the applicant is attempting to claim and further makes it unclear what the metes and bounds of applicant’s invention is.   One of ordinary skill  in the art would not be reasonably apprised of the scope of the invention.    
	 

Claim Rejections - 35 USC § 112 (WD)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
The claims as a whole cover any autologous composition having the concentration of components listed, and further do not require the components listed in dependent claims as well as a method of use for the composition.  
In the specification applicant provides a description of a method making a composition by mixing anti-inflammatory and anti-catabolic components derived from blood of a patient in the form of the PRP anti-inflammatory component and an IRAP/ACS anti-catabolic component, both prepared in a specific manner ([0012]-[0044]).  The specification reduces to practice an example combining the two different components in a 50:50 mixture ([00137]-[00141]).  The specification describes the resulting composition as having 920 pg/mL IL-1RA, 1920 pg/mL PDGF and 5500 pg/mL TIMP2 ([00139]-[00141]).  The presence of additional components appear based on the data used to make and contained within Figures 12-14.  The specification further described the composition made from these components further comprises the additional components claimed in dependent claim 12, ([00086]-[00087]).  The specification provides no other description of an autologous composition having the concentrations claimed, nor a method of preparing a composition with the concentrations.  Further as noted in the specification the concentration of agents in each component is dependent on what is present with the blood, such as saline, and sodium citrate, plus incubation time (Figure 5, Figures 9-17).
The specification has provided a single description a composition formed by mixing the two specific components ([0012]-[0040]), and has reduced to practice a single embodiment of the composition as claimed, i.e. that prepared from a 50:50 mixture of the PRP and IRAP/ACS like compositions.  No additional embodiment of the instant genus of all autologous composition comprising the concentrations now claimed has been provided. 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant only provided adequate written description to show possession of a composition formed from a mixture of the PRP and IRAP/ACS components, and the method of its use, as applicant has provided no other example of method steps by which to obtain a composition having the components as claimed, nor does the prior art provide examples of compositions with the concentration of components as claimed and its use.

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657    

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657